In an action, inter alia, to recover damages for defamation and intentional infliction of emotional distress, the plaintiffs appeal from an order of the Supreme Court, Suffolk County (Newmark, J.), dated June 9, 1994, which denied the plaintiffs’ motion, in effect, to reargue their prior motion to renew and reargue the defendants’ mo*483tion, inter alia, for summary judgment, which was determined by an order of the same court, dated April 4, 1994.
Ordered that the appeal from the order dated June 9, 1994, is dismissed, without costs or disbursements, as no appeal lies from an order denying reargument. Thompson, J. P., Altman, Hart and Florio, JJ., concur.